Title: To Thomas Jefferson from Richard Henry Lee, 23 September 1779
From: Lee, Richard Henry
To: Jefferson, Thomas


Chantilly, 23 Sep. 1779. This letter to be delivered by Messrs. Loyauté and Le Maire. The latter is in unfortunate circumstances. All his private effects are detained on board the ship on which he arrived until the state ratifies the bargain with the house he represents for stores he brought over. His accounts should be quickly settled. Virginia is now well supplied with artillery but lacks the knowledge requisite for its use. Some method should be devised to employ Loyauté for this purpose. His father has been active in procuring the best cannon and artillery stores, and the employment of his son in forming a corps for their use would be an agreeable return to him. Count d’Estaing’s fleet of 5,000 men is reported at Charleston.
